[On Company Letterhead] March 6, 2013 Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 Re:Transamerica Corporate Separate Account Sixteen (File No. 333-109579) Dear Commissioners: On behalf of Transamerica Corporate Separate Account Sixteen (the "separate account") of Transamerica Life Insurance Company, incorporated by reference are Annual Reports for the underlying funds of the separate account for filing with the Securities and Exchange Commission pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). The funds are as follows: American Funds Insurance Series – AFIS Global Small Capitalization Fund (Class 2) American Funds Insurance Series – AFIS Growth Fund (Class 2) American Funds Insurance Series – AFIS International Fund (Class 2) American Funds Insurance Series – AFIS New World Fund (Class 2) Columbia Funds Variable Insurance Trust – Columbia Variable Portfolio – Small Cap Value Fund – Class 1 DFA Investment Dimensions Group, Inc. – DFA VA Global Bond Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Small Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA Short-Term Fixed Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Large Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Targeted Value Portfolio DWS Investments VIT Funds – DWS Small Cap Index VIP (Class A) Fidelity Variable Insurance Products Funds – Fidelity VIP Balanced Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Contrafund® Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Growth Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP High Income Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Mid Cap Portfolio (Initial Class) First Eagle Variable Funds, Inc. – First Eagle Overseas Variable Fund Ibbotson ETF Allocation Series – Ibbotson Aggressive Growth ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Balanced ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Conservative ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Growth ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Income and Growth ETF Asset Allocation Portfolio (Class I) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Diversified Dividend Fund (Series I Shares) Page 1 of 9 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Global Health Care Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Core Equity Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Small Cap Equity Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Technology Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco Van Kampen V.I. American Value Portfolio (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco Van Kampen V.I. Mid Cap Growth Portfolio (Series I Shares) Janus Aspen Series – Janus Aspen Balanced Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Enterprise Portfolio(Institutional Shares) Janus Aspen Series – Janus Aspen Flexible Bond Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Forty Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Janus Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Overseas Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Perkins Mid Cap Value Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Worldwide Portfolio (Institutional Shares) PIMCO Variable Insurance Trust – PIMCO VIT All Asset Portfolio (Administrative Class) PIMCO Variable Insurance Trust – PIMCO VIT All Asset Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO VIT High Yield Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO VIT Real Return Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO VIT Short-Term Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO VIT Total Return Portfolio (Institutional Class) Royce Capital Fund – Royce Micro-Cap Portfolio Royce Capital Fund – Royce Small-Cap Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price Equity Income Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price New America Growth Portfolio T. Rowe Price International Series, Inc. – T. Rowe Price International Stock Portfolio Third Avenue Variable Series Trust – Third Avenue Value Portfolio Van Eck Worldwide Insurance Trust–Van Eck VIP Multi-Manager Alternatives Fund (Initial Class) Vanguard® Variable Insurance Fund – Vanguard® VIF Balanced Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Capital Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Diversified Value Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Income Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF High Yield Bond Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF International Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Mid-Cap Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Money Market Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF REIT Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Short-Term Investment-Grade Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Small Company Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Total Bond Market Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Total Stock Market Index Portfolio Page 2 of 9 These Annual Reports are for the period ending December 31, 2012 and have been transmitted to contract holders in accordance with Rule 30d-2 under the Act. If you have any questions regarding this filing, please contact the undersigned at (319) 355-6824. Very truly yours, /s/Matt Monson Vice President Page3of 9 Document 1The Annual Report of American Funds Insurance Series – AFIS Global Small Capitalization Fund (Class 2), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013(File No. 811-03857). Document 2The Annual Report of American Funds Insurance Series – AFIS Growth Fund (Class 2), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013(File No. 811-03857). Document 3The Annual Report of American Funds Insurance Series – AFIS International Fund (Class 2), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-03857). Document 4The Annual Report of American Funds Insurance Series – AFIS New World Fund (Class 2), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013(File No. 811-03857). Document 5The Annual Report of Columbia Funds Variable Insurance Trust – Columbia Variable Portfolio – Small Cap Value Fund – Class 1 dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-05199). Document 6The Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA Global Bond Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 7The Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA International Small Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 8The Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA International Value Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 9The Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA Short-Term Fixed Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 10The Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA U.S. Large Value Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 11The Annual Report of DFA Investment Dimensions Group, Inc. –DFA VA U.S. Targeted Value Portfolio, dated October 31, 2012, was filed with the Securities and Exchange Commission on December 28, 2012 (File No. 811-03258). Document 12The Annual Report of DWS Investments VIT Funds – DWS Small Cap Index VIP (Class A), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07507). Page 4 of 9 Document 13The Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Balanced Portfolio (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 14The Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Contrafund® Portfolio (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 15The Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Growth Portfolio (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 16The Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP High Income Portfolio (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 17The Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Mid Cap Portfolio (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 18The Annual Report of First Eagle Variable Funds, Inc. – First Eagle Overseas Variable Fund, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-09092). Document 19The Annual Report of Ibbotson ETF Allocation Series – Ibbotson Aggressive Growth ETF Asset Allocation Portfolio (Class I), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-21987). Document 20The Annual Report of Ibbotson ETF Allocation Series – Ibbotson Balanced ETF Asset Allocation Portfolio (Class I), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-21987). Document 21The Annual Report of Ibbotson ETF Allocation Series – Ibbotson Conservative ETF Asset Allocation Portfolio (Class I), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-21987). Document 22The Annual Report of Ibbotson ETF Allocation Series – Ibbotson Growth ETF Asset Allocation Portfolio (Class I), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-21987). Document 23The Annual Report of Ibbotson ETF Allocation Series – Ibbotson Income and Growth ETF Asset Allocation Portfolio (Class I), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-21987). Document 24The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Diversified Dividend Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Page 5 of 9 Document 25The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Global Health Care Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 26The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Core Equity Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 27The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Small Cap Equity Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 28The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Technology Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 29The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco Van Kampen V.I. American Value Fund (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 30The Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco Van Kampen V.I. Mid Cap Growth Portfolio (Series I Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07452). Document 31The Annual Report of Janus Aspen Series – Janus Aspen Balanced Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 32The Annual Report of Janus Aspen Series – Janus Aspen Enterprise Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 33The Annual Report of Janus Aspen Series – Janus Aspen Flexible Bond Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 34The Annual Report of Janus Aspen Series – Janus Aspen Forty Portfolio (Institutional Shares) dated December 31, 2012 that was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 35The Annual Report of Janus Aspen Series – Janus Aspen Janus Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 36The Annual Report of Janus Aspen Series – Janus Aspen Overseas Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Page 6 of 9 Document 37The Annual Report of Janus Aspen Series – Janus Aspen Perkins Mid Cap Value Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 38The Annual Report of Janus Aspen Series – Janus Aspen Worldwide Portfolio (Institutional Shares), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 28, 2013 (File No. 811-07736). Document 39The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT All Asset Portfolio (Administrative Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 40The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT All Asset Portfolio (Institutional Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 41The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT High Yield Portfolio (Institutional Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 42 The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT Real Return Portfolio (Institutional Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 43The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT Short-Term Portfolio (Institutional Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 44The Annual Report of PIMCO Variable Insurance Trust – PIMCO VIT Total Return Portfolio (Institutional Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on March 1, 2013 (File No. 811-08399). Document 45The Annual Report of Royce Capital Fund – Royce Micro-Cap Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 25, 2013 (File No. 811-07537). Document 46The Annual Report of Royce Capital Fund – Royce Small-Cap Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 25, 2013 (File No. 811-07537). Document 47The Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price Blue Chip Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07143). Document 48The Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price Equity Income Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07143). Page 7 of 9 Document 49The Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price Mid-Cap Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07143). Document 50The Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price New America Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07143). Document 51The Annual Report of T. Rowe Price International Series, Inc. – T. Rowe Price International Stock Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-07145). Document 52The Annual Report of Third Avenue Variable Series Trust – Third Avenue Value Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 26, 2013 (File No. 811-09395). Document 53The Annual Report of Van Eck Worldwide Insurance Trust– Van Eck VIP Multi-Manager Alternatives Fund (Initial Class), dated December 31, 2012, was filed with the Securities and Exchange Commission on February 25, 2013 (File No. 811-05083). Document 54The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Balanced Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 55The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Capital Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 56The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Diversified Value Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 57The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Income Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 58The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Index Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 59The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 60The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF High Yield Bond Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Page 8 of 9 Document 61The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF International Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 62The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Mid-Cap Index Portfolio, dated December 31, 2012, that was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 63The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Money Market Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 64The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF REIT Index Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013(File No. 811-05962). Document 65The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Short-Term Investment-Grade Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 66The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Small Company Growth Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 67The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Total Bond Market Index Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Document 68The Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Total Stock Market Index Portfolio, dated December 31, 2012, was filed with the Securities and Exchange Commission on February 27, 2013 (File No. 811-05962). Page9of 9
